DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1 and 11 are generic to the following disclosed patentably distinct species: 
a compound represented by Formula 1A – reproduced below –  

    PNG
    media_image1.png
    186
    347
    media_image1.png
    Greyscale

and 
a compound represented by Formula 1B – reproduced below – 

    PNG
    media_image2.png
    263
    490
    media_image2.png
    Greyscale
 



wherein, in group (B) above, A1 is selected from the following:
(i) a cyclohexadiene group, yielding a structure according to Formula 1B-1     of Claim 18.
(ii) a dihydronaphthalene group, yielding a structure according to Formula 1B-2      of Claim 18.
(iii) a dihydrophenanthrene group, yielding a structure according to Formula 1B-3       of Claim 18.
(iv) a dihydropicene group, yielding a structure according to Formula 1B-4       of Claim 18.
(v) a C5-C60 carbocyclic group or a C2-C60 heterocyclic group other than those      listed above (that is, other than a cyclohexadiene, dihydronaphthalene,      dihydrophenanthrene, or a dihydropicene group) which must be specifically      identified.                                                  

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, a compound represented by Formula 1A would present mutually exclusive characteristics compared to a compound represented by Formula 1B wherein, for example, A1 is a dihydropicene group (corresponding to Formula 1B-4). In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
If (A) is elected, no other variables must be identified. 
If (B) is elected, the specific identity of the A1 group must also be identified by indicating if the species is one according to (i) Formula 1B-1, (ii) Formula 1B-2, (iii) Formula 1B-3, (iv) Formula 1B-4, or (v) Formula 1B wherein A1 is a C5-C60 carbocyclic group or a C2-C60 heterocyclic group outside of the scope of those rings in Formulae 1B-1 to 1B-4 (the specific identity of A1 must be provided – i.e. a pyridine ring).                            .

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789